DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 are pending.

Claim Objections
Claim 4 is objected to because of the following informalities: Claim 4 recites “comprising” suggested to be changed to --comprises-- for grammatical correctness.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 recites “wherein the top perimeter is proximate (i) the side portion, including at a second position, and (ii) the bottom portion of the face shield, and wherein the second position is above the users eyes” which appears to claim the user’s eyes and is suggested to be changed to -- wherein the top perimeter is adapted to be proximate (i) the side portion, including at a second position, and (ii) the bottom portion of the face shield, and wherein the second position is above the users eyes--.
Claim 8 recites “wherein the top perimeter is connected to (i) the side portion, including at a second position, and (ii) the bottom portion of the face shield, and wherein the second position is above the user's eyes” which appears to claim the user’s eyes and is suggested to be changed to -- wherein the top perimeter is adapted to be connected to (i) the side portion, including at a second position, and (ii) the bottom portion of the face shield, and wherein the second position is above the user's eyes--.
Claims 11 and 12 recite “the particle filtration fabric is continuous from below the user's mouth to above the user's eyes” which appears to claim the user’s mouth and eyes.
Any remaining claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng (CN2440464 Y, see English translation provided by applicant).
Regarding claim 1, in fig. 1 Deng discloses a headgear device for a user comprising: a transparent face shield (3, Col. 3, ll. 1) including a top portion (upper portion by frame 1), side portion (side portions of 3) and bottom portion (bottom portion of 3 near mouth and chin of user); a moisture barrier fabric (8, Col. 3, ll. 23-31) including a upper edge (upper edge of 8 across user’s nose and cheeks) and a lower edge (lower edge of 8 near user’s mouth and chin), wherein the lower edge is proximate the (i) side portion (the lower edge of 8 is near the side portion of 3), including at a first position (the lower edge of 8 is near the side portion of 3 near the user’s jaw), and (ii) the bottom portion of the face shield (the lower edge of 8 is near the bottom portion of 3), and wherein the upper edge is configured to lay across the user's nose (Fig. 1, Col. 3, ll. 23-31), and the moisture barrier fabric is configured to cover the user's mouth when the headgear device is worn (Fig. 1); a particle filtration fabric (portion of 4 extending from near the user’s chin, around the side of 3 and up to the top of the user’s ears, Col, 3, ll. 32-34) including a top perimeter (top perimeter near user’s jaw up to the user’s ear) and a bottom perimeter (bottom perimeter near user’s chin), wherein the top perimeter is proximate (i) the side portion (Fig. 1), including at a second position (near user’s eyes, Fig. 1), and (ii) the bottom portion of the face shield (near the user’s jaw), and wherein the second position is above the users eyes (Fig. 1) and the particle filtration fabric is breathable (Col, 3, ll. 32-34); and a hood (remaining portion of 4) proximate (near) the top portion of the face shield (Fig. 1) and the bottom perimeter of the particle filtration fabric (Fig. 1). 
Regarding claim 4, Deng discloses that the hood comprising a frame 1 configured to elevate the hood above the user's head when the headgear device is worn (Fig. 1, Col. 1-6).
Regarding claim 5, Deng discloses that the particle filtration fabric is coupled to the face shield through a sewn seam (Col. 2, last 3 lines).
Regarding claim 7, Deng discloses that when the headgear device is worn, the top portion of the face shield is above the user's eyes (Fig. 1) and the bottom portion extends at least to a point proximate the user's chin (Fig. 1).
Regarding claim 8, in fig. 1 Deng discloses a headgear device for a user comprising: a transparent face shield (3, Col. 3, ll. 1) including a top portion (upper portion by frame 1), side portion (side portions of 3) and bottom portion (bottom portion of 3 near mouth and chin of user); a moisture barrier fabric (8, Col. 3, ll. 23-31) including a upper edge (upper edge of 8 across user’s nose and cheeks) and a lower edge (lower edge of 8 near user’s mouth and chin), wherein the lower edge is connected to the (i) side portion (the lower edge of 8 is connected to the side portion of 3), including at a first position (the lower edge of 8 is connected to the side portion of 3 near the user’s jaw), and (ii) the bottom portion of the face shield (the lower edge of 8 is connected to the bottom portion of 3), and wherein the upper edge is configured to lay across the user's nose and cheeks (Fig. 1, Col. 3, ll. 23-31), and the moisture barrier fabric is configured to cover the user's nose and mouth when the headgear device is worn (Fig. 1); a particle filtration fabric (portion of 4 extending from near the user’s chin, around the side of 3 and up to the top of the user’s ears, Col, 3, ll. 32-34) including a top perimeter (top perimeter near user’s jaw up to the user’s ear) and a bottom perimeter (bottom perimeter near user’s chin), wherein the top perimeter is connected to (i) the side portion (Fig. 1), including at a second position (above the user’s eyes, Fig. 1), and (ii) the bottom portion of the face shield (connected near the user’s jaw), and wherein the second position is above the users eyes (Fig. 1) and the particle filtration fabric is breathable (Col, 3, ll. 32-34); and a hood (remaining portion of 4) proximate (near) the top portion of the face shield (Fig. 1) and the bottom perimeter of the particle filtration fabric (Fig. 1); wherein the hood includes a frame 1 to provide an air gap between the user's head and the headgear device (Fig. 1, Col. 1-6).
Regarding claim 11, Deng discloses that the particle filtration fabric is continuous from below the user's mouth to above the user's eyes (Fig. 1).
Regarding claim 12, Deng discloses that the particle filtration fabric is continuous from below the user's mouth to above the user's eyes (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Deng, as applied to claim 1 above, in further view of Deng.
Regarding claim 6, Deng is silent regarding that the moisture barrier fabric is coupled to the face shield through a sewn seam, however Deng does disclose that the particle filtration fabric is coupled to the face shield through a sewn seam (Col. 2, last 3 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Deng’s attachment between the moisture barrier fabric and the face shield with a sewn seam, as taught by Deng, for the purpose of providing an alternate connection having the predictable results of providing a connection between the moisture barrier fabric and the face shield. 

Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Deng, as applied to claims 1 and 8 above, respectively, in further view of Petersen (4,419,993).
Regarding claim 2, Deng is silent regarding that the moisture barrier fabric is less breathable than the particle filtration fabric. However, in fig. 1 Petersen teaches a moisture barrier fabric (upper portion of mask) is less breathable than the particle filtration fabric (lower portion of mask, Col. 3, ll. 57-Col. 4, ll. 5, Col. 4, ll. 45-57, Col. 5, ll. 11-17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Deng’s moisture barrier fabric particle filtration fabric with a moisture barrier fabric that is less breathable than the particle filtration fabric, as taught by Petersen, for the purpose of preventing fogging. 
Regarding claim 3, Deng is silent regarding that the moisture barrier fabric has an air permeability level lower than that of the particle filtration fabric. However, in fig. 1 Petersen teaches a moisture barrier fabric (upper portion of mask) has an air permeability level lower than that of the particle filtration fabric (lower portion of mask, Col. 3, ll. 57-Col. 4, ll. 5, Col. 4, ll. 45-57, Col. 5, ll. 11-17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Deng’s moisture barrier fabric particle filtration fabric with a moisture barrier fabric that has an air permeability level lower than that of the particle filtration fabric, as taught by Petersen, for the purpose of preventing fogging. 
Regarding claim 9, Deng is silent regarding that the moisture barrier fabric is less breathable than the particle filtration fabric. However, in fig. 1 Petersen teaches a moisture barrier fabric (upper portion of mask) is less breathable than the particle filtration fabric (lower portion of mask, Col. 3, ll. 57-Col. 4, ll. 5, Col. 4, ll. 45-57, Col. 5, ll. 11-17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Deng’s moisture barrier fabric particle filtration fabric with a moisture barrier fabric that is less breathable than the particle filtration fabric, as taught by Petersen, for the purpose of preventing fogging. 
Regarding claim 10, Deng is silent regarding that the moisture barrier fabric has an air permeability level lower than that of the particle filtration fabric. However, in fig. 1 Petersen teaches a moisture barrier fabric (upper portion of mask) has an air permeability level lower than that of the particle filtration fabric (lower portion of mask, Col. 3, ll. 57-Col. 4, ll. 5, Col. 4, ll. 45-57, Col. 5, ll. 11-17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Deng’s moisture barrier fabric particle filtration fabric with a moisture barrier fabric that has an air permeability level lower than that of the particle filtration fabric, as taught by Petersen, for the purpose of preventing fogging. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deng (CN2536065), Mason, Jr. et al. (4,296,746) and Castro et al. (2013/0014316) to a face masks to prevent fogging.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785